UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-21467 PACIFIC ETHANOL, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 41-2170618 (I.R.S. Employer Identification No.) 400 Capitol Mall, Suite 2060, Sacramento, California (Address of principal executive offices) (zip code) (916) 403-2123 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter periods that the registrant was required to submit and post such files).Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer þ Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No þ As of August 7, 2009, there were 57,644,585 shares of Pacific Ethanol, Inc. common stock, $0.001 par value per share, outstanding. PART I FINANCIAL INFORMATION Page Item 1. Financial Statements. Consolidated Balance Sheets as of June 30, 2009 (unaudited) and December31, 2008 F-1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2009 and 2008 (unaudited) F-3 Consolidated Statements of Comprehensive Loss for the Three and Six Months Ended June 30, 2009 and 2008 (unaudited) F-4 Consolidated Statements of Cash Flows for the Three and Six Months Ended June 30, 2009 and 2008 (unaudiated) F-5 Notes to Consolidated Financial Statements (unaudited) F-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 12 Item 4. Controls and Procedures. 14 Item 4T. Controls and Procedures. 14 PART II OTHER INFORMATION Item 1. Legal Proceedings. 15 Item 1A. Risk Factors. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 17 Item 3. Defaults Upon Senior Securities. 18 Item 4. Submission of Matters to a Vote of Security Holders. 19 Item 5. Other Information. 19 Item 6. Exhibits. 19 Signatures 20 Exhibits Filed with this Report -i- PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. PACIFIC ETHANOL, INC.
